993 F.2d 1541
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elizabeth A. WILSON, Plaintiff-Appellant,v.MARTIN MARIETTA CORPORATION, Defendant-Appellee.
No. 92-2178.
United States Court of Appeals,Fourth Circuit.
Argued:  March 5, 1993May 17, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, Senior District Judge.  (CA-91-1112-K)
Argued:  Gerald Francis Miles, Sr., Lerch & Huesman, Towson, Maryland, for Appellant.
Russell Heuer Gardner, Piper & Marbury, Baltimore, Maryland, for Appellees.
On Brief:  Richard H. Lerch, Lerch & Huesman, Towson, Maryland, for Appellant.
Ann L. Lamdin, Piper & Marbury, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
OPINION
Before MURNAGHAN and NIEMEYER, Circuit Judges, and HILL, Senior Circuit Judge of the United States Court of Appeals for the Eleventh Circuit, sitting by designation.
PER CURIAM:


1
Elizabeth A. Wilson was terminated as an employee by Martin Marietta Corporation in June 1989 as part of an overall reduction in force.  At the time she was 52 years old.  Wilson sued Martin Marietta, claiming that in selecting her for termination from a group of 14 "Senior Personnel Specialists," Martin Marietta discriminated against her by reason of her age in violation of the Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 621, et seq.  Martin Marietta filed a motion for summary judgment in which it presented uncontradicted evidence that as a cost measure it eliminated the annual company picnic and other recreational programs sponsored by it, such as bus trips, outings and sports leagues.  Since Wilson was the employee in charge of these programs, Martin Marietta contended that, with cancellation of the recreational programs, Wilson's job no longer existed.  The district court granted Martin Marietta's motion for summary judgment on the grounds that Wilson failed to present evidence sufficient to establish a prima facie case under the ADEA and failed to present evidence that Martin Marietta's proffered reason for her termination was a pretext for discrimination.  This appeal followed.


2
After having carefully reviewed the record before the district court and considered the briefs and argument of the parties we are satisfied that the district court did not err.  For the reasons given by the district court in its written opinion, Wilson v. Martin Marietta Corp., Civil Action R-91-1112 (D. Md. Aug. 18, 1992), we therefore affirm.

AFFIRMED